Appeal from an order of a Special Term, Supreme Court, Albany County. In this separation action counsel fees in the sum of $2,000 have been allowed to tbe wife. Tbe court adopted the voluntary support being provided by the husband for the wife as adequate and directed that it continue during the pendency of tbe action. The order also restrained defendant from selling or transferrins *943“any of his property in any way” during the pendency of the action other than in the normal course of his business. Defendant appeals from those parts of the order which direct payment of counsel fees and restrain transfers. We think the counsel fees are warranted in view of the economic resources of the parties; hut there seems no substantial evidence that defendant who is a business man in his community is about to make transfers which would impair plaintiff’s ability to obtain proper relief in this action, and this seems especially so in the light of the voluntary support being provided and its adoption by the court. Order modified to strike out the restraining provision of the order without prejudice, and as modified affirmed, without costs.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.